Case 7:19-cv-05590-NSR-PED Document 152 Filed 09/15/20 Page 1 of 2
      Case 7:19-cv-05590-NSR-PED
Case 7-19-cv-05590-NSR    Document Document
                                   151 Filed152  Filed on
                                             in NYSD   09/15/20  Page 2Page
                                                          09/09/2020    of 2 2 of 2




 motion papers, in Courtroom 218 of the United States Courthouse located at 300 Quarropas Street,

 White Plains, New York 10601, for an Order pursuant to FRCP 12(b)(6) dismissing all Counts of

 the Third-Party Compliant as against CBRE and granting such other and further relief as this Court

 deems just.


          Date: September 9, 2020
                New York, New York
                                                     Sheeley LLP


                                                     ___________________
                                                     Ting Huang, Esq. (TH3361)
                                                     Attorney for Third-Party Defendant CBRE
                                                     100 Wall Street
                                                     New York, New York 10005
                                                     Tel: (646) 887-9245
                                                     E-mail: huang@sheeleyllp.com




 4834-1739-6426, v. 2
